In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00308-CV

____________________


STAF U.S.A, INC., Appellant


V.


VALENTINE STEEL SERVICES, INC., Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 03-07-05077-CV




MEMORANDUM OPINION
 The appellant, Staf U.S.A., Inc., filed a motion to dismiss this appeal. The motion is
voluntarily made by the appellant prior to any decision of this court.  See Tex. R. App. P.
42.1(a)(1).  No other party filed notice of appeal.  We grant the motion and dismiss the
appeal.  
	APPEAL DISMISSED.                                                                                 
                                                                                                                          
                                                                 __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered August 31, 2009
Before McKeithen, C.J., Gaultney and Kreger, JJ.